DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2020 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 11/18/2020. As directed by the amendment: claims 1, 4, 9, 10 have been amended; no claims have been canceled; and no new claims have been added. Thus, claims 1-10 are presently pending in this application.
Applicant’s amendments to claims have overcome the objections, 112(b) and 112(d) rejections previously set forth in the office action mailed 10/05/2020.

Response to Arguments
 Applicant’s argument pages 7-8 of the remarks filed 11/18/2020 that Nowroozi fails to disclose the amended limitation of the independent claims. Applicant’s argument has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection has been made, as seen below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the fittings" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The phrase “the fittings” also renders the claim indefinite because it is unclear whether this phrase is the same as or different from the limitation “a breast pump fitting” recited in line 10 of claim 1. For the purpose of compact prosecution, they are interpreted to be different.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsson et al. (US 6,387,072).
Regarding claim 1, Larsson discloses 
A breast flange (2’, figs. 3-4), for conveying suction from a breast pump to a breast of a lactating woman, for extraction of milk from the breast (Examiner notes: see col. 2 lines 20-23, when using the breastpump, a negative pressure is established in the shield, which in turn pulls on the breast and nipple allowing expression of milk from the mother’s breast. See also col. 2 lines 39-43, in use, the breast is primarily in contact with the cone-shaped member which contracts about and gently presses on the breast, allowing the breast to be massaged and thereby aids in the expression of milk for mothers), the breast flange (2’, figs. 3-4) comprising: 
a cup portion (left portion of 21 with larger diameter, see annotated figs. 3-4(a) below) shaped to receive the breast (Examiner notes: see col. 4 lines 58-67, in use, the breast flange is lightly pressed over the breast while operating the pump. A negative pressure is intermittently generated in the breast flange. When the breast flange is applied to the breast and a negative pressure is developed within the breast flange, the membrane 21 is drawn inwardly against the breast; when the negative pressure is reduced, the membrane 21 releases. Therefore, the cup portion of membrane 21 is shaped to receive the breast); 
a funnel portion (middle portion of 21 comprising element 21a, see annotated figs. 3-4(a) below) coupled to the cup portion (portion of 21 with larger diameter, see annotated figs. 3-4(a) below), the funnel portion (portion of 21 with smaller diameter and comprising element 21a, see annotated figs. 3-4(a) below) having (i) an exterior surface (exterior surface of funnel portion of 21) constituting a part of an exterior surface of the breast flange (exterior surface of 2’, see figs. 3-4) and (ii) an interior surface (interior surface of funnel portion of 21) shaped to receive an areola region and a nipple region of the breast and to be in contact with the areola region and the nipple region (Examiner notes: see col. 4 lines 58-67, when the breast flange is applied to 
a neck portion (right portion of 21 with smaller diameter, see annotated figs. 3-4(a) below), coupled to the funnel portion (middle portion of 21 comprising element 21a, see annotated figs. 3-4(a) below) and configured to be coupled directly to a breast pump fitting (Examiner notes: the limitation “a breast pump fitting” is not positively recited in claim 1. See figs. 1 and 3-4, the neck/right portion of 21 is directly coupled to the extension 17 which is then coupled to the base 7, the vacuum source 15 and the collection container 14. Therefore, the neck/right portion of 21 is configured to be coupled directly to a breast pump fitting 17), so that suction pulses from the breast pump are conveyed via the neck portion, the funnel portion and the cup portion to the breast (Examiner notes: see col. 2 lines 20-23, lines 39-43, and lines 44-51, when using the breastpump, a negative pressure from the vacuum source 15 are conveyed via the neck/right portion of 21, the funnel/middle portion of 21 and the cup/left portion of 21 to the breast of the mother); 
wherein at least the funnel portion (middle portion of 21 comprising element 21a, see annotated figs. 3-4(a) below) is made of a pliable and resilient material (material of 21. Examiner notes: see col. 4 lines 58-64, when the breast flange is applied to the breast and a negative pressure is developed within the breast flange, 21 is drawn inwardly against the breast; when the negative pressure is reduced, 21 releases. Therefore, 21 is made of a pliable and resilient material), the material having a thickness (thickness of 21, see fig. 4. See also fig. 2 for the thickness of 21), the funnel portion (middle portion of 21 comprising element 21a, see annotated figs. 3-4(a) below) having at least one window (21a, fig. 3 and col. 5 lines 4-5), each window (21a) (i) having an exterior surface (exterior surface of 21a) that is coextensive (see fig. 


    PNG
    media_image1.png
    513
    778
    media_image1.png
    Greyscale


Regarding claim 2, Larsson discloses 
A breast flange according to claim 1, wherein the cup portion (left portion of 21 with larger diameter, see annotated figs. 3-4(a) above), the funnel portion (middle portion of 21 comprising element 21a, see annotated figs. 3-4(a) above), and the neck portion (right portion of 21 with smaller diameter, see annotated figs. 3-4(a) above) are integrally formed from a single piece of material (material of 21. See also col. 4 lines 40-43, 21 is formed from a soft, elastic material such as silicone).
Regarding claim 3, Larsson discloses 
A breast flange according to claim 2, wherein the material is silicone (Examiner notes: see col. 4 lines 40-43, 21 is formed from a soft, elastic material such as silicone).
Regarding claim 4, Larsson discloses 

Regarding claim 8, Larsson discloses 
A breast flange according to claim 1, wherein the neck portion (right portion of 21 with smaller diameter, see annotated figs. 3-4(a) above) is removable and exchangeable to allow coupling to the fittings of different models of breast pumps (Examiner notes: the limitation “the fittings of different models of breast pumps” are not positively recited in claim 8. See fig. 1, the breast flange 2’ with the end 8’ is removable and exchangeable with the base 7; and the base 7 is coupled to the vacuum source 15 and the collection container 14. Therefore, the neck/right portion of 21 is removable and exchangeable to allow coupling to the bases of different models of breast pumps).
Regarding claim 10, Larsson discloses 
A method for massaging areola and nipple regions to aid breast milk expression and production of a lactating woman (Examiner notes: see figs. 3-4, col. 2 lines 20-23, and col. 2 lines 39-51), the method comprising: 
coupling a breast flange (2’, figs. 3-4) into a breast pump fitting (7), the breast flange (2’) comprising: 
a cup portion (left portion of 21 with larger diameter, see annotated figs. 3-4(b) below) shaped to receive the breast (Examiner notes: see col. 4 lines 58-67, in use, the breast flange is lightly pressed over the breast while operating the pump. A negative pressure is intermittently generated in the breast flange. When the breast flange is applied to the breast and a negative 
a funnel portion (right portion of 21 comprising element 21a and left portion of 17 comprising element 17a, see annotated figs. 3-4(b) below) coupled to the cup portion (see annotated figs. 3-4(b) below), the funnel portion (right portion of 21 comprising element 21a and left portion of 17 comprising element 17a, see annotated figs. 3-4(b) below) having (i) an exterior surface (exterior surface of funnel portion of 17/21) constituting a part of an exterior surface of the breast flange (exterior surface of 2’, see figs. 3-4) and (ii) an interior surface (interior surface of funnel portion of 17/21) shaped to receive an areola region and a nipple region of the breast and to be in contact with the areola region  (Examiner notes: see col. 4 lines 58-67, when the breast flange is applied to the breast and a negative pressure is developed within the breast flange, the membrane 21 is drawn inwardly against the breast. See col. 5 lines 12-18, under vacuum, areas 21a and 17a are pulled inwardly by the negative pressure within 2’ to provide localized breast massage and nipple massage. Therefore, the interior surface of funnel portion is shaped to receive the mother’s areola and nipple regions and to be in contact with the areola and nipple regions); and 
a neck portion (right portion of 17, see annotated figs. 3-4(b) below), coupled to the funnel portion (see annotated figs. 3-4(b) below) and configured to be coupled directly to the breast pump fitting (7, see fig. 1), so that suction pulses from a breast pump are conveyed via the neck portion, the funnel portion and the cup portion to the breast (Examiner notes: see figs. 1, 3-4, col. 2 lines 20-23, lines 39-43, and lines 44-51, when using the breastpump, a negative pressure from the vacuum source 15 are conveyed via the neck/right portion of 21, the funnel/middle portion of 21 and the cup/left portion of 21 to the breast of the mother); 
wherein at least the funnel portion (right portion of 21 comprising element 21a and left portion of 17 comprising element 17a, see annotated figs. 3-4(b) below) is made of a pliable and 
placing at least one breast flange (2’) onto a breast of a lactating woman (see col. 4 lines 58-67); and
starting pumping of the breast pump (see fig. 1 and col. 4 lines 58-67, col. 5 lines 12-18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al. (US 6,387,072) in view of Renz et al. (US 2005/0154349).
Regarding claim 5, Larsson discloses a breast flange according to claim 4, as set forth above, except for further comprising a set of ridges formed in the interior surface of the funnel portion in the single unique window.
Larsson only discloses the single unique window (21a) being more flexible and being pulled more inwardly under negative pressure from the vacuum source to massage the local region of the mother’s breast (col. 2 lines 43-51 and col. 5 lines 12-18).
However, Renz teaches a breast pump with a breast flange wherein the breast flange comprises a funnel portion (portion of 600 with a thinned thickness, see fig. 4) wherein the funnel portion comprises massaging member 634 (fig. 4 and pars. 0054-0056), wherein the massaging member 634 is a number of ridges (par. 0056) formed in the interior surface of the funnel portion (see fig. 4), and the positioning of the massaging member 634 along inner surface 631 depends on the size and shape of the massaging member that is used (par. 0056).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Larsson’s breast flange by adding a number of ridges/massaging members to the interior surface of Larsson’s window, as taught by Renz, for the purpose of providing better contact with the mother’s breast to facilitate expression of breast milk (par. 0055 of Renz).
Regarding claim 6, Larsson in view of Renz discloses a breast flange according to claim 5, as set forth above, except for wherein a vertical section of each ridge is generally semicircular.
However, Renz teaches a breast pump with a breast flange wherein the breast flange comprises a funnel portion (portion of 600 with a thinned thickness, see fig. 4) wherein the funnel portion comprises massaging member 634 (fig. 4 and pars. 0054-0056), wherein the massaging member 634 is a number of ridges (par. 0056) formed in the interior surface of the 

    PNG
    media_image2.png
    479
    633
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Larsson’s breast flange by adding a number of ridges/massaging members with generally semicircular vertical section to the interior surface of Larsson’s window, as taught by Renz, for the purpose of providing better contact with the mother’s breast to facilitate expression of breast milk (par. 0055 of Renz).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al. (US 6,387,072) in view of Renz et al. (US 2005/0154349) in further view of Darnell et al. (US 2014/0052057).
Regarding claim 7, Larsson in view of Renz discloses a breast flange according to claim 5, as set forth above, except for wherein each ridge is half oval.
Larsson only discloses the single unique window (21a) being more flexible and being pulled more inwardly under negative pressure from the vacuum source to massage the local region of the mother’s breast (col. 2 lines 43-51 and col. 5 lines 12-18).
Renz only teaches a breast pump with a breast flange wherein the breast flange comprises a funnel portion (portion of 600 with a thinned thickness, see fig. 4) wherein the funnel portion comprises massaging member 634 (fig. 4 and pars. 0054-0056), wherein the massaging member 634 is a number of ridges (par. 0056) formed in the interior surface of the funnel portion (see fig. 4), and alternative shapes and sizes of the massaging member 634 can be used (par. 0056) to provide the user with a massaging action on the areola region to facilitate expression of breast milk (par. 0055).
However, Darnell teaches a breast pump with a breast flange (10, fig. 2) wherein the breast flange comprises a funnel portion (portion of 10 with elements 14, see fig. 2) wherein elements 14 is half oval (Examiner notes: see fig. 1 for the cross section of element 14 wherein element 14 curves towards the interior of the breast flange) and elements 14 are configured to massage the user’s breast (par. 0009).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Larsson’s breast flange by adding a number of ridges/massaging members to the interior surface of Larsson’s window, as taught by Renz, for the purpose of providing better contact with the mother’s breast to facilitate expression of breast milk (par. 0055 of Renz), and then further modify the number of ridges/massaging members such that they are half oval, as taught by Darnell, for the purpose of providing more and better contacting surface between the ridges/massaging members and breast region to facilitate expression of breast milk. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al. (US 6,387,072) in view of Logan (US 6,887,217).
Regarding claim 9, Larsson discloses 
A method for massaging areola and nipple regions to aid breast milk expression and production of a lactating woman (Examiner notes: see figs. 3-4, col. 2 lines 20-23, and col. 2 lines 39-51), the method comprising: 
coupling a breast flange (2’, figs. 3-4) into a breast pump fitting (7), the breast flange (2’) comprising: 
a cup portion (left portion of 21 with larger diameter, see annotated figs. 3-4(b) below) shaped to receive the breast (Examiner notes: see col. 4 lines 58-67, in use, the breast flange is lightly pressed over the breast while operating the pump. A negative pressure is intermittently generated in the breast flange. When the breast flange is applied to the breast and a negative pressure is developed within the breast flange, the membrane 21 is drawn inwardly against the breast; when the negative pressure is reduced, the membrane 21 releases. Therefore, the cup portion of membrane 21 is shaped to receive the breast); 
a funnel portion (right portion of 21 comprising element 21a and left portion of 17 comprising element 17a, see annotated figs. 3-4(b) below) coupled to the cup portion (see annotated figs. 3-4(b) below), the funnel portion (right portion of 21 comprising element 21a and left portion of 17 comprising element 17a, see annotated figs. 3-4(b) below) having (i) an exterior surface (exterior surface of funnel portion of 17/21) constituting a part of an exterior surface of the breast flange (exterior surface of 2’, see figs. 3-4) and (ii) an interior surface (interior surface of funnel portion of 17/21) shaped to receive an areola region and a nipple region of the breast and to be in contact with the areola region  (Examiner notes: see col. 4 lines 58-67, when the breast flange is applied to the breast and a negative pressure is developed within the breast flange, the membrane 21 is drawn inwardly against the breast. See col. 5 lines 12-18, under vacuum, areas 21a and 17a are pulled inwardly by the negative pressure within 2’ 
a neck portion (right portion of 17, see annotated figs. 3-4(b) below), coupled to the funnel portion (see annotated figs. 3-4(b) below) and configured to be coupled directly to the breast pump fitting (7, see fig. 1), so that suction pulses from a breast pump are conveyed via the neck portion, the funnel portion and the cup portion to the breast (Examiner notes: see figs. 1, 3-4, col. 2 lines 20-23, lines 39-43, and lines 44-51, when using the breastpump, a negative pressure from the vacuum source 15 are conveyed via the neck/right portion of 21, the funnel/middle portion of 21 and the cup/left portion of 21 to the breast of the mother); 
wherein at least the funnel portion (right portion of 21 comprising element 21a and left portion of 17 comprising element 17a, see annotated figs. 3-4(b) below) is made of a pliable and resilient material (material of 21 and 17a. Examiner notes: see col. 4 lines 58-64, when the breast flange is applied to the breast and a negative pressure is developed within the breast flange, 21 is drawn inwardly against the breast; when the negative pressure is reduced, 21 releases. See also col. 5 lines 12-18, under vacuum, 21a and 17a are pulled inwardly by negative pressure within 2’. Therefore, 21 and 17a are made of a pliable and resilient material), the material having a thickness (thickness of 21, see fig. 4. See also fig. 2 for the thickness of 21), the funnel portion (right portion of 21 comprising element 21a and left portion of 17 comprising element 17a, see annotated figs. 3-4(b) below) having at least one window (21a and 17a. fig. 3 and col. 5 lines 4-11), each window (21a and 17a) (i) having an exterior surface (exterior surface of 21a and exterior surface of 17a) that is coextensive (see fig. 4) with the exterior surface of the funnel portion (exterior surface of funnel portion of 21 and 17), (ii) defined by a reduction in thickness of the material (Examiner notes: see fig. 4 and col. 5 line 4-11, the thickness of window 21a is less than the thickness of 21 and the thickness of window 17a is less than the thickness of 21), and (iii) configured to deflect in the presence of each of the suction 
placing at least one breast flange (2’) onto a breast of a lactating woman (see col. 4 lines 58-67); 
starting pumping of the breast pump (see fig. 1 and col. 4 lines 58-67, col. 5 lines 12-18).

    PNG
    media_image3.png
    507
    778
    media_image3.png
    Greyscale


Regarding claim 9, Larsson discloses the method as set forth above, except for a step of securing at least one breast flange with a hands-free pumping brassiere.
However, Logan teaches a hands-free breast pumping system (figs. 2-4) comprising a hands-free pumping brassiere (10, fig. 2) with a breast flange (13) wherein the breast flange (13) is secured to the breast of a lactating woman via the hands-free pumping brassiere (see figs. 2-4) and the breast flange is coupled to the breast pump (15/23) via the coupling (17, fig. 4). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Larsson’s method by adding a step of securing the breast flange with a hands-free pumping brassiere, as taught by Logan, for the purpose of allowing the lactating woman to operate the breast pump hands-free so she may simultaneously execute other tasks (col. 1 lines 45-48 of Logan).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG T ULSH/Examiner, Art Unit 3783